DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17/154,184 filed on January 21, 2021, presents claims 1-25 for examination. The instant application is a continuation of the application having application No. 16/450,104, filed on June 24, 2019.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	With respect to claims 3 and 15, each recites “any other type of pipeline component.” However, “type,” as currently claimed, renders the scope of the claim indefinite (see MPEP 2173.05(b) III. E., “The addition of the word ‘type’ to an otherwise definite expression...extends the scope of the expression so as to render it indefinite.”). For purposes of compact prosecution only, Examiner has interpreted claims 3 and 15 as reciting -- any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11, 13-19, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Herrin et al. (10565093 – hereinafter Herrin) in view of Salim (20200117587 – hereinafter Salim), Iyer et al. (20170003948 – hereinafter Iyer), Rees et al. (20170357485 – hereinafter Rees) and Bonanno et al. (20140033186 -- hereinafter Bonanno).

	With respect to claim 1, Herrin discloses A system to facilitate software development and operations for an enterprise (e.g., Fig. 1 and associated text, e.g., col. 6:29-30.), comprising: 
	(a) a communication input port to receive information associated with a software continuous integration and/or deployment pipeline of the enterprise (e.g., Figs. 1-2 and associated text, e.g., col. 6:23-28, Continuous delivery advisor 104 may further include a communications adapter 209 [communication input port] coupled to bus 202. Communications adapter 209 interconnects bus 202 with an outside network (e.g., network 103 of FIG. 1) thereby allowing continuous delivery advisor 104 to communicate with computing devices 101 and repository 102; see also col. 5: 33-37, System 100 further includes what is referred to herein as a "continuous delivery advisor" 104 connected to network 103 by wire or wirelessly. Continuous delivery advisor 104 is configured to provide cognitive intelligence across continuous delivery pipeline; col. 4:57-61, the practice of continuous delivery further extends continuous integration by making sure the software checked in on the mainline is always in a state that can be deployed to users and makes the actual deployment process very rapid; see also col. 5:3-6.); 
	(b) an intelligent software agent platform, coupled to the communication input port, including a computer processor and a memory storing instructions to cause the computer processor to (e.g., Figs. 1-2 and associated text, e.g., col. 5:55 – col. 6:28. FIG. 2 illustrates a continuous delivery advisor 104 [intelligent software agent platform] (FIG. 1) which is representative of a hardware environment for practicing the present invention. Referring to FIG. 2, continuous delivery advisor 104 has a processor 201 coupled to various other components by system bus 202.... RAM 206, which may be continuous delivery advisor's 104 main memory for execution....Continuous delivery advisor 104 may further include a communications adapter 209 [communication input port] coupled to bus 202.): 
		[(i) listen for a trigger indication from] the software continuous integration and/or deployment pipeline (e.g., Figs. 1-2 and associated text, e.g., see also col. 5: 33-37, Continuous delivery advisor 104 is configured to provide cognitive intelligence across continuous delivery pipeline; col. 4:57-61, the practice of continuous delivery further extends continuous integration by making sure the software checked in on the mainline is always in a state that can be deployed to users and makes the actual deployment process very rapid), 
		[(ii) responsive to the trigger indication, apply system configuration information and rule layer information to extract] software log data (e.g., Figs. 1 an 3-4 along with associate text, e.g, col. 11:3-7, In step 402, continuous delivery advisor 104 receives the log files [software log data] generated by one or more development tools listed in the updated list of development tools involving the changed portion of code under development at the particular stage of the continuous delivery pipeline see also col. 10:4-9.), and 
		(iii) apply a machine learning model to the [extracted] software log data to generate a pipeline health check analysis report, wherein the pipeline health check analysis report includes an automatically generated prediction associated with future operation of the software continuous integration and/or deployment pipeline (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 11:16-53, analyzing the log file entries [software log data] by the machine learning model....For instance, the machine learning model may indicate that the log file entries for the changed portion of code under development at this stage of the continuous delivery pipeline suggest the possibility of a future pipeline failure based on historical code behavior in the pipeline.... In step 404, continuous delivery advisor 104 generates and displays a message [pipeline health check analysis report], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101, based on the received relationship information, where the message includes a prediction or a recommendation concerning potential failures in the continuous delivery pipeline [pipeline health check analysis report includes an automatically generated prediction associated with future operation of the software continuous integration and/or deployment pipeline].); and 
	(c) a communication output port coupled to the intelligent software agent platform to facilitate transmission of the pipeline health check analysis report via a distributed communication network (Id., particularly, In step 404, continuous delivery advisor 104 [intelligent software agent platform] generates and displays a message [pipeline health check analysis report], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101; see also col. 6:23-28, Continuous delivery advisor 104 may further include a communications adapter 209 [communication input/output port] coupled to bus 202. Communications adapter 209 interconnects bus 202 with an outside network (e.g., network 103 of FIG. 1) thereby allowing continuous delivery advisor 104 to communicate with computing devices 101 [facilitate transmission of the pipeline health check analysis report via a distributed communication network].); 
	wherein the pipeline health check analysis report (Id.) includes: 
	[a prediction of a level of stability of the software continuous integration and/or deployment pipeline; and 
	a percentage of software builds that have successively passed through the software continuous integration and/or deployment pipeline during a time period].
	Although Herrin disclose a continuous integration and/or deployment pipeline and receiving software log data, to the extent that it does not explicitly disclose (i) listen for a trigger indication from and (ii) responsive to the trigger indication, apply system configuration and rule layer information to extract. However, in analogous art, Salim teaches these limitations (e.g., Figs. 1 and 4-7 along with associate text, e.g., [0043], Log file entries (or log files) may be collected periodically or transmitted from mobile devices at a time when convenient for the mobile device (e.g., in range of a network or when not in active use by an end-user); [0046], log collection process 150 illustrates that log files from multiple sources may be collected for correlation....Log process 150 may be an active collection process....An active collection process may initiate collection of log file entries from sources [listen for a trigger indication from].... Log correlation process 160 represents that data, metrics, and algorithms may be used to correlate log entries from one or more sources. For example, log correlation process may include creation of log chains and corresponding log chain identifiers as mentioned above [responsive to the trigger indication, apply system configuration and rule layer information to extract]; [0059], Continuing with FIG. 6, block 685 indicates that run-time log files may be collected. For example, from QA test runs to perform automated validation testing of a software release [responsive to the trigger indication, apply system configuration and rule layer information to extract]; see also [0054], As successive iterations of tests `pass` in continuous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Herrin with the invention of Salim because it “may improve productivity of system administrators....[and] may result in an overall performance and reliability improvement,” as suggested by Salim.
	Herrin in view of Salim does not appear to explicitly disclose a prediction of a level of stability of the software continuous integration and/or deployment pipeline.  However, this is taught is analogous art, Iyer (e.g., Figs. 1-3 and associate text, e.g., Abstract, A method for predicting deployment success of a continuous deployment pipeline is provided; [0022], Based on the success prediction score [a prediction of a level of stability of the software continuous integration and/or deployment pipeline], a release manager may determine if a pipeline should be allowed to process the end deployment to production; [0045] At 308, the CDSP engine 230 (FIG. 2) calculates the success prediction score based on the data stored in the historical database 228 (FIG. 2); see also [0046-63].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Iyer because it “has the capacity to improve the technical field of continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline,” as suggested by Iyer (see [0022]).
Herrin in view of Salim and Iyer does not appear to disclose a percentage of software builds that have successively passed through the software continuous integration and/or deployment pipeline during a time period.  However, with the exception of percentage, this is taught in analogous art, Rees (e.g., Fig. 3 and associated text, e.g., [0065] In one example, the system in this step might receive a log file of previous builds compiled by an application that schedules software updates. This log file might list, among other things, the success rate of each build, the applications or projects associated with each build, or the duration of time required for each build; see also [0013] and [0059].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Rees because there is “a need for a way to optimize automated software-building technology to solve the problem of efficiently scheduling the provisioning, launching, and running of build agents,” as suggested by Rees (see [0005]).
	To the extent that Iyer disclose a rate rather than explicitly disclosing a percentage, Examiner notes that a percentage is a ubiquitous and effective means for representing a rate, for example as taught in Bonanno ([0028] where Pc represents a percentage of past failures for a particular component source module). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the percentage indication of Bonanno to represent the rate of Rees.

	With respect to claim 14, Herrin discloses A computerized method to facilitate software development and operations for an enterprise (e.g., Figs. 3-4 and associated text, e.g., col. 6:29-30.), comprising: 
	listening, by an intelligent software agent platform, to information from a communication input port associated with a software continuous integration and/or deployment pipeline of the enterprise, wherein the intelligent software agent platform is [listening for a trigger indication from] the software continuous integration and/or deployment pipeline (e.g., Figs. 1-2 and associated text, e.g., col. 5: 33-37, Continuous delivery advisor 104 [intelligent software agent platform] is configured to provide cognitive intelligence across continuous delivery pipeline; col. 5:55 – col. 6:28. FIG. 2 illustrates a hardware configuration of continuous delivery advisor 104 [intelligent software agent platform] (FIG. 1) which is representative of a hardware environment for practicing the present invention. Referring to FIG. 2, continuous delivery advisor 104 has a processor 201 coupled to various other components by system bus 202.... RAM 206, which may be continuous delivery advisor's 104 main memory for execution....Continuous delivery advisor 104 may further include a communications adapter 209 [communication input port] coupled to bus 202; col. 4:57-61, the practice of continuous delivery further extends continuous integration by making sure the software checked in on the mainline is always in a state that can be deployed to users and makes the actual deployment process very rapid; see also col. 5:3-6.); 
	[responsive to the trigger indication, applying system configuration information and rule layer information to extract] software log data (e.g., Figs. 1 an 3-4 along with associate text, e.g, col. 11:3-7, In step 402, continuous delivery advisor 104 receives the log files [software log data] generated by one or more development tools listed in the updated list of development tools involving the changed portion of code under development at the particular stage of the continuous delivery pipeline see also col. 10:4-9.); 
	applying a machine learning model to the [extracted] software log data to generate a pipeline health check analysis report, wherein the pipeline health check analysis report includes an automatically generated prediction associated with future operation of the software continuous integration and/or deployment pipeline (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 11:16-53, analyzing the log file entries [software log data] by the machine learning model....For instance, the machine learning model may indicate that the log file entries for the changed portion of code under development at this stage of the continuous delivery pipeline suggest the possibility of a future pipeline failure based on historical code behavior in the pipeline.... In step 404, continuous delivery advisor 104 generates and displays a message [pipeline health check analysis report], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101, based on the received relationship information, where the message includes a prediction or a recommendation concerning potential failures in the continuous delivery pipeline [pipeline health check analysis report includes an automatically generated prediction associated with future operation of the software continuous integration and/or deployment pipeline].); and 
	transmitting, via a communication output port coupled to the intelligent software agent platform, the pipeline health check analysis report via a distributed communication network (Id., particularly, In step 404, continuous delivery advisor 104 [intelligent software agent platform] generates and displays a message [pipeline health check analysis report], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101; see also col. 6:23-28, Continuous delivery advisor 104 may further include a communications adapter 209 [communication input/output port] coupled to bus 202. Communications adapter 209 interconnects bus 202 with an outside network (e.g., network 103 of FIG. 1) thereby allowing continuous delivery advisor 104 to communicate with computing devices 101 [facilitate ; 
	wherein the pipeline health check analysis report (Id.) includes: 
	[a prediction of a level of stability of the software continuous integration and/or deployment pipeline; and 
	a percentage of software builds that have successively passed through the software continuous integration and/or deployment pipeline during a time period].
	Although Herrin disclose a continuous integration and/or deployment pipeline and receiving software log data, to the extent that it does not explicitly disclose listening for a trigger indication from and responsive to the trigger indication, apply system configuration and rule layer information to extract. However, in analogous art, Salim teaches these limitations (e.g., Figs. 1 and 4-7 along with associate text, e.g., [0043], Log file entries (or log files) may be collected periodically or transmitted from mobile devices at a time when convenient for the mobile device (e.g., in range of a network or when not in active use by an end-user); [0046], Log process 150 may be an active collection process....An active collection process may initiate collection of log file entries from sources [listen for a trigger indication from].... Log correlation process 160 represents that data, metrics, and algorithms may be used to correlate log entries from one or more sources. For example, log correlation process may include creation of log chains and corresponding log chain identifiers as mentioned above [responsive to the trigger indication, apply system configuration and rule layer information to extract]; [0059], Continuing with FIG. 6, block 685 indicates that run-time log files may be collected. For example, from QA test runs to perform automated validation testing of a software release; see also [0054], As successive iterations of tests `pass` in continuous integration environment under 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Herrin with the invention of Salim because it “may improve productivity of system administrators....[and] may result in an overall performance and reliability improvement,” as suggested by Salim.
	Herrin in view of Salim does not appear to explicitly disclose a prediction of a level of stability of the software continuous integration and/or deployment pipeline.  However, this is taught is analogous art, Iyer (e.g., Figs. 1-3 and associate text, e.g., Abstract, A method for predicting deployment success of a continuous deployment pipeline is provided; [0022], Based on the success prediction score [a prediction of a level of stability of the software continuous integration and/or deployment pipeline], a release manager may determine if a pipeline should be allowed to process the end deployment to production; [0045] At 308, the CDSP engine 230 (FIG. 2) calculates the success prediction score based on the data stored in the historical database 228 (FIG. 2); see also [0046-63].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Iyer because it “has the capacity to improve the technical field of continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides a release manager with information to make a timely decision regarding the current delivery/deployment pipeline,” as suggested by Iyer (see [0022]).
Herrin in view of Salim and Iyer does not appear to disclose a percentage of software builds that have successively passed through the software continuous integration and/or deployment pipeline during a time period.  However, with the exception of percentage, this is taught in analogous art, Rees (e.g., Fig. 3 and associated text, e.g., [0065] In one example, the system in this step might receive a log file of previous builds compiled by an application that schedules software updates. This log file might list, among other things, the success rate of each build, the applications or projects associated with each build, or the duration of time required for each build; see also [0013] and [0059].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Rees because there is “a need for a way to optimize automated software-building technology to solve the problem of efficiently scheduling the provisioning, launching, and running of build agents,” as suggested by Rees (see [0005]).
To the extent that Iyer disclose a rate rather than explicitly disclosing a percentage, Examiner notes that a percentage is a ubiquitous and effective means for representing a rate, for example as taught in Bonanno ([0028] where Pc represents a percentage of past failures for a particular component source module). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the percentage indication of Bonanno to represent the rate of Rees.

	With respect to claim 18, Herrin discloses A non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform a method to facilitate software development and operations for an enterprise (e.g., col. 6:29-34, The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or , the method comprising: 
	listening, by an intelligent software agent platform, to information from a communication input port associated with a software continuous integration and/or deployment pipeline of the enterprise, wherein the intelligent software agent platform is [listening for a trigger indication from] the software continuous integration and/or deployment pipeline (e.g., Figs. 1-2 and associated text, e.g., col. 5: 33-37, Continuous delivery advisor 104 [intelligent software agent platform] is configured to provide cognitive intelligence across continuous delivery pipeline; col. 5:55 – col. 6:28. FIG. 2 illustrates a hardware configuration of continuous delivery advisor 104 [intelligent software agent platform] (FIG. 1) which is representative of a hardware environment for practicing the present invention. Referring to FIG. 2, continuous delivery advisor 104 has a processor 201 coupled to various other components by system bus 202.... RAM 206, which may be continuous delivery advisor's 104 main memory for execution....Continuous delivery advisor 104 may further include a communications adapter 209 [communication input port] coupled to bus 202; col. 4:57-61, the practice of continuous delivery further extends continuous integration by making sure the software checked in on the mainline is always in a state that can be deployed to users and makes the actual deployment process very rapid; see also col. 5:3-6.); 
	[responsive to the trigger indication, applying system configuration information and rule layer information to extract] software log data (e.g., Figs. 1 an 3-4 along with associate text, e.g, col. 11:3-7, In step 402, continuous delivery advisor 104 receives the log files [software log data] generated by one or more development tools listed in the updated list of development tools involving the changed portion of code under development at the particular stage of the ; 
	applying a machine learning model to the [extracted] software log data to generate a pipeline health check analysis report, wherein the pipeline health check analysis report includes an automatically generated prediction associated with future operation of the software continuous integration and/or deployment pipeline (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 11:16-53, analyzing the log file entries [software log data] by the machine learning model....For instance, the machine learning model may indicate that the log file entries for the changed portion of code under development at this stage of the continuous delivery pipeline suggest the possibility of a future pipeline failure based on historical code behavior in the pipeline.... In step 404, continuous delivery advisor 104 generates and displays a message [pipeline health check analysis report], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101, based on the received relationship information, where the message includes a prediction or a recommendation concerning potential failures in the continuous delivery pipeline [pipeline health check analysis report includes an automatically generated prediction associated with future operation of the software continuous integration and/or deployment pipeline].); and
	transmitting, via a communication output port coupled to the intelligent software agent platform, the pipeline health check analysis report via a distributed communication network (Id., particularly, In step 404, continuous delivery advisor 104 [intelligent software agent platform] generates and displays a message [pipeline health check analysis report], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101; see also col. 6:23-Continuous delivery advisor 104 may further include a communications adapter 209 [communication input/output port] coupled to bus 202. Communications adapter 209 interconnects bus 202 with an outside network (e.g., network 103 of FIG. 1) thereby allowing continuous delivery advisor 104 to communicate with computing devices 101 [facilitate transmission of the pipeline health check analysis report via a distributed communication network].); 
	wherein the pipeline health check analysis report (Id,) includes: 
	[a prediction of a level of stability of the software continuous integration and/or deployment pipeline; and 
	a percentage of software builds that have successively passed through the software continuous integration and/or deployment pipeline during a time period].
	Although Herrin disclose a continuous integration and/or deployment pipeline and receiving software log data, to the extent that it does not explicitly disclose listening for a trigger indication from and responsive to the trigger indication, apply system configuration and rule layer information to extract. However, in analogous art, Salim teaches these limitations (e.g., Figs. 1 and 4-7 along with associate text, e.g., [0043], Log file entries (or log files) may be collected periodically or transmitted from mobile devices at a time when convenient for the mobile device (e.g., in range of a network or when not in active use by an end-user); [0046], Log process 150 may be an active collection process....An active collection process may initiate collection of log file entries from sources [listen for a trigger indication from].... Log correlation process 160 represents that data, metrics, and algorithms may be used to correlate log entries from one or more sources. For example, log correlation process may include creation of log chains and corresponding log chain identifiers as mentioned above [responsive to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Herrin with the invention of Salim because it “may improve productivity of system administrators....[and] may result in an overall performance and reliability improvement,” as suggested by Salim.
	Herrin in view of Salim does not appear to explicitly disclose a prediction of a level of stability of the software continuous integration and/or deployment pipeline.  However, this is taught is analogous art, Iyer (e.g., Figs. 1-3 and associate text, e.g., Abstract, A method for predicting deployment success of a continuous deployment pipeline is provided; [0022], Based on the success prediction score [a prediction of a level of stability of the software continuous integration and/or deployment pipeline], a release manager may determine if a pipeline should be allowed to process the end deployment to production; [0045] At 308, the CDSP engine 230 (FIG. 2) calculates the success prediction score based on the data stored in the historical database 228 (FIG. 2); see also [0046-63].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Iyer because it “has the capacity to improve the technical field of continuous delivery software development by collecting specific data associated with the DevOps process and generating a success prediction score that provides 
Herrin in view of Salim and Iyer does not appear to disclose a percentage of software builds that have successively passed through the software continuous integration and/or deployment pipeline during a time period.  However, with the exception of percentage, this is taught in analogous art, Rees (e.g., Fig. 3 and associated text, e.g., [0065] In one example, the system in this step might receive a log file of previous builds compiled by an application that schedules software updates. This log file might list, among other things, the success rate of each build, the applications or projects associated with each build, or the duration of time required for each build; see also [0013] and [0059].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Rees because there is “a need for a way to optimize automated software-building technology to solve the problem of efficiently scheduling the provisioning, launching, and running of build agents,” as suggested by Rees (see [0005]).
To the extent that Iyer disclose a rate rather than explicitly disclosing a percentage, Examiner notes that a percentage is a ubiquitous and effective means for representing a rate, for example as taught in Bonanno ([0028] where Pc represents a percentage of past failures for a particular component source module). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the percentage indication of Bonanno to represent the rate of Rees.

With respect to claim 2, Herrin also discloses wherein the machine learning model is associated with a knowledge map of the software continuous integration and/or deployment pipeline that classifies errors in the software log data (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 11:8-22, continuous delivery advisor 104 receives relationship information [knowledge map] between the entries in the log files (see step 402) and the changed portion of code under development (see step 401) at the particular stage (e.g., test) of the continuous delivery pipeline from the machine learning model. "Relationship information," as used herein, refers to information pertaining to the behavior of the changed portion of code in connection with a stage of the continuous delivery pipeline that is learned from analyzing the log file entries by the machine learning model. "Behavior," as used herein, refers to executables, outputs, results, etc. produced by the code. Such behavior is analyzed in connection with the stages of the pipeline as well as in connection with the log file entries, which may indicate potential failures; col. 11:61 - col. 12:2, the message includes a prediction of whether the changed portion of code will pass a quality test at a following stage, a prediction of whether a module of the software will fail to run at a following stage, a prediction of whether a module of the software will perform incorrectly at a following stage; see also col. 12:13-15, The cognitive software pipeline linter is used to flag programming errors, bugs, stylistic errors, suspicious constructs, etc.).

	With respect to claims 3 and 15, Herrin also discloses wherein the software continuous integration and/or deployment pipeline includes at least one of: (i) code and build components, (ii) static code analysis, (iii) deployment, (iv) build completion, (iv) a test trigger, (v) a performance measurement component, and (vi) any other type of pipeline component (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 4:45-47 Continuous integration is a software development practice in which small adjustments to the underlying code in an application are tested every time a team member makes changes [test trigger]; col. 5:6-7, The pipeline breaks down the software delivery process into stages, such as build and test; col. 4:57-61, the practice of continuous delivery further extends continuous integration by making sure the software checked in on the mainline is always in a state that can be deployed to users and makes the actual deployment process very rapid; col. 13:37-58, Pipeline Sequence:... 4.) Stage 4: SAST (Static Application Security Testing) security scan... 12.) Performance monitoring, uptime monitoring, behavior monitoring, feature function performance monitoring, Security Information and Event Management (SIEM), database monitoring, and network monitoring; col. 9:11-14, continuous delivery advisory 104 may receive a definition of a continuous delivery pipeline that includes a designated number of stages, such as four (e.g., code, build, test and deploy); see also col. 13:5-20.).

	With respect to claims 4 and 16, Salim further discloses wherein the system configuration information includes at least one of: (i) a pipeline configuration, [(ii) a user configuration,] and (iii) a log properties configuration (e.g., Figs. 1 and 4-7 along with associate text, e.g., [0043], Log correlation process 160 represents that data, metrics, and algorithms may be used to correlate log entries from one or more sources. For example, log correlation process may include creation of log chains and corresponding log chain identifiers as mentioned above [log properties configuration]; [0059], Continuing with FIG. 6, block 685 indicates that run-time log files may be collected. For example, from QA test runs to perform automated validation testing of a software release [wherein the system configuration information .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Herrin with the invention of Salim for the same reasons set forth above with respect to claims 1 and 14.

	With respect to claim 5, Salim further discloses wherein the system configuration information includes at least one of: [(i) stakeholder email addresses, (ii) line of business identifiers, (iii) jobs to be monitored, (iv) a monitoring range, (v) a pipeline stability threshold, (vi) a test case failure threshold, (vii) quality control login and configuration details,] (viii) an automatic trigger time, [(ix) an error classification, (x) application and value stream mapping, and (xi) multi-environment configuration information] (e.g., Figs. 1 and 4-7 along with associate text, e.g., [0059], Continuing with FIG. 6, block 685 indicates that run-time log files may be collected. For example, from QA test runs to perform automated validation testing of a software release [automatic trigger time]; see also [0054], As successive iterations of tests `pass` in continuous integration environment under various system conditions, more log files may be generated and used to "strengthen" existing patterns; see also [0031], [0044-45], and [0057].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Herrin with the invention of Salim for the same reasons set forth above with respect to claim 1.

	With respect to claims 6 and 17, Herrin also discloses wherein the generation of the pipeline health check analysis report is performed by a view generator including at least one of: (i) a build level generator, (ii) a line of business level generator, and (iii) an enterprise level generator (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 3:35-43, apply machine learning through a linter tool that has knowledge of the pipeline sequence and the construct of the infrastructure code layers so that a single pane dynamic text editor augments and content assists a developer based on the type of code being edited in its statistical relationship to their pipeline and product architecture; col. 12:11-15 The aspect of continuous delivery advisor 104 generating and displaying the message corresponds to the functionality of what is referred to herein as the "linter." The cognitive software pipeline linter is used to flag programming errors, bugs, stylistic errors, suspicious constructs, etc.; col. 9:11-14, continuous delivery advisory 104 may receive a definition of a continuous delivery pipeline that includes a designated number of stages, such as four (e.g., code, build, test and deploy); col. 11:27-33, Continuous delivery advisor 104 analyzes these code changes in connection with pipeline stages using the machine learning model. The machine learning model may indicate that a particular stage (e.g., test) in the continuous delivery pipeline has failed when the code is modified in such a manner in a different stage (e.g., build).).

	With respect to claims 7 and 19, Herrin also discloses wherein the pipeline health check analysis report is transmitted to an automation framework and includes at least one of a self-healing analysis and a recommended corrective action (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 12:11-15, The aspect of continuous delivery advisor 104 generating and displaying the message [pipeline health check analysis report] corresponds to the functionality of what is referred to herein as the "linter." The cognitive software pipeline linter is suggest fixes to such problems identified through a user interface, such as the integrated development environment of computing device 101; col. 11:16-53, In step 404, continuous delivery advisor 104 generates and displays a message [pipeline health check analysis report], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101, based on the received relationship information, where the message includes a prediction or a recommendation concerning potential failures in the continuous delivery pipeline.).

	With respect to claims 11 and 23, Herrin also discloses wherein the pipeline health check analysis report includes at least one recommended action (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 11:16-53, In step 404, continuous delivery advisor 104 generates and displays a message [pipeline health check analysis report], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101, based on the received relationship information, where the message includes a prediction or a recommendation concerning potential failures in the continuous delivery pipeline.).

	With respect to claims 13 and 25, Herrin also discloses wherein the machine learning model is associated with at least one of: (i) artificial intelligence, [(ii) supervised learning, (iii) semi-supervised learning, (iv) weakly supervised learning, (v) unsupervised learning, (vi) reinforcement learning, (vii) feature learning, (viii) sparse dictionary learning, (ix) anomaly detection, (x) decision trees, (xi) association rules,] (xii) an artificial neural network, [(xiii) a .

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herrin view of Salim, Iyer, Rees, and Bonanno, as applied to claims 1 and 18 above, and further in view of Bokhari (20120266142 – hereinafter Bokhari).

	With respect to claims 8 and 20, Herrin also discloses wherein the pipeline health check analysis report comprises an [email] message transmitted to at least one of: (i) a subject matter expert, (ii) a software development engineer in test, (iii) a software manager, (iv) a quality control member, (v) a quality assurance member, or (vi) any other stakeholder (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 11:16-53, In step 404, continuous delivery advisor 104 generates and displays a message [pipeline health check analysis report], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101, based on the received relationship information, where the message includes a prediction or a recommendation concerning potential failures in the continuous delivery pipeline; see also col. 12:11-15 The aspect of continuous delivery advisor 104 generating and displaying the message corresponds to the functionality of what is referred to herein as the "linter." The cognitive software pipeline linter is used to flag programming errors, bugs, stylistic errors, suspicious constructs, etc.; see also col. 11:61 - col. 12:2; see also Use Case 1 at col. 12:44 – col 13:4.).
	To the extent that Herrin does not appear to disclose that the message, i.e. pipeline health check analysis report, comprises an email, this is taught by analogous art, Bokhari (e.g., Figs. 1 and 8 along with associated text, e.g., [0031], If there are errors, the verification application 100 can send an error report (e.g., via email, text message, or a post to a wiki) to the quality assurance contact (e.g., specified in the "make" file) and/or to the person that most recently checked back in the code.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the email QA notification invention of Bokhari because it provides a convenient mechanism for notifying quality assurance personnel of errors.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Herrin view of Salim, Iyer, Rees, and Bonanno, as applied to claims 1 and 18 above, and further in view of Pande et al. (10534701 – hereinafter Pande).

	With respect to claims 9 and 21, Herrin discloses wherein the pipeline health check analysis report is used to (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 11:16-53, In step 404, continuous delivery advisor 104 generates and displays a message [pipeline health check analysis report], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101.), but not appear to explicitly disclose automatically transmit a remote access Application Programming Interface ("API") console output to the software continuous integration and/or deployment pipeline.  However, this is taught by analogous art, Pande (e.g., Figs. 1-4 and 6 along with associated text, e.g., col. 4:1-2, a system for providing an API-driven continuous test platform; col. 6:13-53, FIG. 1 shows an exemplary system 100 for API testing platform according to one or more embodiments disclosed herein. In one embodiment, API(s) are published and documented using a Swagger UI, which is an open source project to visually render documentation for an API defined with an OpenAPI.... The multi-system tool 110 may function as an interface for users, developers, or other interested parties to submit requests, access results, perform trend analysis, and/or submit or withdraw test result decisions from a CI/CD pipeline (e.g. CI/CD System 130).... CI/CD system 130 may include actual code, scripts, and processes for running a CI/CD pipeline, which may entail incorporating test results (e.g., code snippets, compiled or re-compiled code and/or application bases, engineering decisions based on trend analysis, etc.) into production environment 140.... Production environment 140 may include the CI/CD pipeline; see also col. 12:63 – col. 13:38; see also col. 13:39-49, In block 460, the system (e.g., via multi-system tool 110, and/or web portal 360) may check test status using the API(s).... In various embodiments, checking test status in block 460 may include one or more CI/CD processing steps or other processing steps, as will be discussed below; see also col. 9:19-26, col. 15:16-52, and col. 16:24 – col. 17:20.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Pande because “there is a need for improved devices, systems, and methods that can consolidate testing from among several different applications, frameworks and architectures onto a single platform for reporting results in a uniform format,” as suggested by Pande (see col. 1:34-36).

Claims 10, 12, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Herrin view of Salim, Iyer, Rees, and Bonanno, as applied to claims 1 and 18 above, and further in view of Mosquera et al. (20190317754 – hereinafter Mosquera).

	With respect to claims 10 and 22, Herrin discloses wherein the pipeline health check analysis report includes information about [multiple] software continuous integration and/or deployment pipeline[s] (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 11:16-53, In step 404, continuous delivery advisor 104 generates and displays a message [pipeline health check analysis report includes information about a software continuous integration and/or deployment pipeline], such as to a team member (e.g., user of computing device 101A) in a single working environment (e.g., integrated development environment, text editor) on computing device 101, based on the received relationship information, where the message includes a prediction or a recommendation concerning potential failures in the continuous delivery pipeline.).
	To the extent that Herrin does appear to explicitly disclose multiple pipelines, this is taught by analogous art, Mosquera (e.g. Fig. 9A along with associated text, e.g., [0074] FIG. 9A shows an exemplary dashboard 900 with statistics and metrics collected by the continuous deployment platform and its integrations to provide actionable insights regarding the software development lifecycle. The data in dashboard 900 may be used to identify high-performing and poor-performing applications in order to allow focusing resources on improving poor-performing applications. Moreover, the data may be used to diagnose and correct an application that is performing poorly. The data in dashboard 900 may be shown for a single application or may aggregate the data across multiple applications [multiple pipelines]; see also [0066].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mosquera because it “may be used 

With respect to claims 12 and 24, Herrin also discloses wherein the intelligent software agent platform is further to integrate the pipeline health check analysis report into a [dashboard] display (e.g., Figs. 1 and 3-4 along with associated text, e.g., col. 12:11-15, The aspect of continuous delivery advisor 104 generating and displaying the message [pipeline health check analysis report] corresponds to the functionality of what is referred to herein as the "linter." The cognitive software pipeline linter is used to flag programming errors, bugs, stylistic errors, suspicious constructs, etc. as well as to suggest fixes to such problems identified through a user interface, such as the integrated development environment of computing device 101.).
To the extent that Herrin does not appear to explicitly disclose dashboard, this is taught by analogous art, Mosquera (e.g. Fig. 9A along with associated text, e.g., [0074] FIG. 9A shows an exemplary dashboard 900 with statistics and metrics collected by the continuous deployment platform and its integrations to provide actionable insights regarding the software development lifecycle. The data in dashboard 900 may be used to identify high-performing and poor-performing applications in order to allow focusing resources on improving poor-performing applications. Moreover, the data may be used to diagnose and correct an application that is performing poorly; see also [0066]. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mosquera because it “may be used to identify high-performing and poor-performing applications in order to allow focusing resources on improving poor-performing applications,” as suggested by Mosquera (see [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Gupta et al. 20190155722 discloses providing predicted build defects and performance failures in the form of reports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192